DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2016/0258279) in view of Goodwin et al. (US 2007/0119244, hereafter Goodwin)
With respect to claim 1, Xia teaches a method of determining the properties of a fluid, comprising: inserting a tool (drill string 132) into a wellbore (148), the tool comprising: a tool body (FTID module 220); and a plurality of temperature sensors (temperature sensing devices 340) disposed at a respective plurality of positions along an axial length of the tool body, each of the plurality of temperature sensors configured to acquire a temperature measurement of the fluid (par. 26, Fig. 3); receiving a respective plurality of temperature measurements from the plurality of determining a thermal response of the fluid based on the plurality of temperature measurements; and determining at least one property of the fluid using the thermal response. (par. 34-38)
Xia does not teach wherein the at least one property comprises viscosity, wherein the method comprises determining a composition of the fluid using the viscosity and at least one temperature of the plurality of temperature measurements, wherein determining a composition of the fluid using the viscosity and at least one temperature of the plurality of temperature measurements comprises: matching the viscosity of the fluid at the at least one temperature to the viscosity of a known fluid and determining a composition of the fluid from the composition of the known fluid.
Goodwin teaches a method of determining the properties of a fluid, comprising: determining the viscosity of the fluid and determining a composition of the fluid using the viscosity and at least one temperature, including matching the viscosity of the fluid at the at least one temperature to the viscosity of a known fluid and determining a composition of the fluid from the composition of the known fluid. (par. 25, 46-47, 67 and 75)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the method of Xia to include viscosity determination, as taught by Goodwin, in order to more accurately identify the fluid.
With respect to claim 2, Xia, as modified by Goodwin, teaches determining a property of the fluid using the thermal response comprises: matching the thermal response of the fluid to a thermal response of a known fluid; and determining a property of the fluid from a property of the known fluid. (Xia, par. 38)
With respect to claim 3, Xia, as modified by Goodwin, teaches the at least one property includes at least one of a heat capacity, a diffusivity, and a thermal conductivity. (Xia, par. 38)
With respect to claim 4, Xia, as modified by Goodwin, teaches determining the thermal response of the fluid based on the plurality of temperature measurements comprises plotting the plurality of temperature measurements versus time. (Xia, par. 37-38)
With respect to claim 5, Xia, as modified by Goodwin, teaches each of the plurality of temperature sensors comprises a thermocouple. (Xia, par. 30)
With respect to claim 10, Xia teaches a system for determining the properties of a fluid in a wellbore, the system comprising: a processor; a non-transitory computer-readable memory accessible by the processor, the memory having executable code stored thereon, the executable code comprising a set of instructions that causes the processor to perform operations include receiving a respective plurality of temperature measurements from the plurality of temperature sensors of a tool inserted in the wellbore; determining a thermal response of the fluid based on the plurality of temperature measurements; and determining at least one property of the fluid using the thermal response. (par. 34-38)
Xia does not teach wherein the at least one property comprises viscosity, wherein the method comprises determining a composition of the fluid using the viscosity and at least one temperature of the plurality of temperature measurements, wherein determining a composition of the fluid using the viscosity and at least one temperature of the plurality of temperature measurements comprises: matching the viscosity of the fluid at the at least one temperature to the viscosity of a known fluid and determining a composition of the fluid from the composition of the known fluid.
Goodwin teaches a method of determining the properties of a fluid, comprising: determining the viscosity of the fluid and determining a composition of the fluid using the viscosity and at least one temperature, including matching the viscosity of the fluid at the at least one temperature to the viscosity of a known fluid and determining a composition of the fluid from the composition of the known fluid. (par. 25, 46-47, 67 and 75)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the method of Xia to include viscosity determination, as taught by Goodwin, in order to more accurately identify the fluid.
	With respect to claim 11, Xia, as modified by Goodwin, teaches determining a property of the fluid using the thermal response comprises: matching the thermal response of the fluid to a thermal response of a known fluid; and determining a property of the fluid from a property of the known fluid. (Xia, par. 38)
With respect to claim 12, Xia, as modified by Goodwin, teaches the at least one property includes at least one of a heat capacity, a diffusivity, and a thermal conductivity. (Xia, par. 38)
With respect to claim 13, Xia, as modified by Goodwin, teaches determining the thermal response of the fluid based on the plurality of temperature measurements comprises plotting the plurality of temperature measurements versus time. (Xia, par. 37-38)

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Goodwin as applied above, and further in view of Smith, Jr. (US 3,807,227, hereafter Smith)
With respect to claims 6 and 8, Xia and Goodwin teach all that is claimed, as in the above rejection. Xia also teaches wherein the tool body defines a fluid inlet and an interior chamber configured to receive the fluid, the tool comprising a heating element (heating element 310) disposed at a position along the axial length of the tool body, the heating element configured to heat the fluid. (par. 25-26, Figs. 2-3)
	Although Xia teaches that the heating element and temperature sensors can be located in a variety of positions, Xia does not explicitly teach that the heating element is disposed between two of the plurality of temperature sensors.
	Smith teaches a tool for determining the thermal response of a downhole fluid, comprising: a tool body (well logging sonde 7), a plurality of temperature sensors (heat sensitive transducers 12, 13, 14) disposed at a respective plurality of positions along an axial length of the tool body, each of the plurality of temperature sensors configured to acquire a temperature measurement of the fluid; and a heating element (heat source 11) disposed at a position along the axial length of the tool body such that the heating element is disposed between two of the plurality of temperature sensors, the heating element configured to heat the fluid. (col. 3, lines 44-64, Fig. 1)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Xia to arrange the heating element between two of the plurality of temperature sensors, as taught by Smith, in order to evaluate the fluid response to the change in temperature caused by the heating element.
With respect to claims 7 and 9, Xia, as modified by Goodwin and Smith, teaches multiple heating elements (Xia, 510, 515, Fig. 5) such that the heating element comprises a first heating element (510) and the position comprises a first position, the tool comprising a second heating element (515) disposed at a second position along the axial length of the tool body, the second heating element configured to heat the fluid. Although Xia, Goodwin and Smith do not explicitly teach wherein the second heating element is disposed between a different two of the plurality of temperature sensors, wherein the first heating element is configured to heat to a first temperature and the second heating element is configured to heat to a second temperature, this would have been an obvious modification based upon the teachings of Smith, in order to obtain additional data regarding the response of the fluid to more than one level of heating.

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive.
Applicant argues that Goodwin discloses a different approach to determining fluid properties than that recited in the present claims and fails to teach or suggest determining at least one property of the fluid using the thermal response, wherein the at least one property comprises viscosity, and determining a composition of the fluid using the viscosity and at least one temperature. The examiner respectfully disagrees. 
Xia teaches determining at least one property of a fluid using the thermal response. Goodwin teaches measuring the temperature and the viscosity of the fluid and using those values when determining the composition of the fluid (see pars. 47, 75). In combination, therefore, the prior art teaches the elements of applicant’s claimed invention. Although this may differ somewhat from applicant’s disclosed method, it is considered to be sufficient to teach applicant’s recited method, as it has been broadly claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853